Citation Nr: 1337794	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  12-00 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel

INTRODUCTION

The Veteran had active service from September 1993 to March 1998.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO). 

The issue of entitlement to service connection for a bilateral knee disorder is remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  In a July 2004 decision, the Board denied a claim of entitlement to service connection for a bilateral knee disorder; the Veteran did not appeal the decision.  

2.  Evidence associated with the claims file since the unappealed July 2004 Board decision is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a bilateral knee disorder and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted since the July 2004 Board decision, and the Veteran's claim for entitlement to service connection for a bilateral knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the Veteran's claim to reopen the issue of entitlement to service connection for a bilateral knee disorder.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2013).  This is so because the Board is taking action favorable to the Veteran by granting the claim to reopen.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a bilateral knee disorder. 

In a March 1998 rating decision, the RO denied service connection for a bilateral knee disorder because there was no evidence of a current disability.  The Veteran did not appeal the March 1998 rating decision.  In a December 2002 rating decision, the RO confirmed and continued the previous denial because the evidence did not show a relationship between the Veteran's current knee disorder and his active service.  The Veteran perfected an appeal of such issue.  The Veteran's claim was denied by the Board in a July 2004 decision.  38 C.F.R. § 20.1100 (2013).  The Veteran did not appeal that decision and it is final.  38 U.S.C.A. § 7104.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the July 2004 decision is the last final disallowance with regard to the Veteran's claim, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156 (a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). If a claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

In September 2009, the Veteran filed the present claim to reopen the issue of entitlement to service connection for a bilateral knee disorder.  In a December 2009 rating decision, the RO reopened the Veteran's claim of entitlement to service connection for a bilateral knee disorder, but denied service connection on the merits, finding that the evidence was not sufficient to establish a relationship between his bilateral knee disorder and service.  In December 2011, the Veteran perfected his appeal.

Although the RO determined that new and material evidence was presented to reopen the claim of entitlement to service connection for a bilateral knee disorder, this decision is not binding on the Board.  Regardless of what the RO has done in this case, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104.  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett, 83 F.3d at 1384; McGinnis v. Brown, 4 Vet. App. 239 (1993) (finding that Board reopening is unlawful when new and material evidence has not been submitted).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

Comparing the evidence received since the July 2004 Board decision to the previous evidence of record, the Board finds that the additional evidence submitted includes evidence which is new and material to the issue of entitlement to service connection for a bilateral knee disorder.  At the time of the July 2004 Board decision, the evidence of record consisted of the Veteran's service treatment records, VA outpatient treatment records, a VA examination report, and the Veteran's statements.  The Veteran's statements indicate that he attended airborne school during active service, and completed five jumps.  He also asserted that he currently experienced recurring episodes of bilateral knee pain, with greater pain in the right knee.  He stated that he continued to experience bilateral knee pain since active service.  

Service treatment records include the report of a July 1993 induction physical examination, which is negative for complaints of or a diagnosis of a knee disorder.  An August 1996 record notes the Veteran's report of right knee pain for the past 48 hours due to injuring his knee on a rock as a result of tripping; x-rays were negative for fracture and the assessment was a probable contusion.  A September 1997 record notes the Veteran's report of right knee pain for the past six days as a result of falling on his knee during a run; examination revealed mild swelling above the patella and the assessment was possible patellar tendonitis and a right knee contusion.  An October 1997 record notes the Veteran's report of injuring his knees during a field exercise as result of tripping and hitting his knees on the rocky ground.  The report of a February 1998 separation physical examination includes the Veteran's comment that he injured his knees during a field exercise in October 1997, when he fell and hit his knees on the ground; clinical examination revealed normal lower extremities.  

VA outpatient treatment records dated in September 2002 note the Veteran's complaint of bilateral knee pain.  A November 2002 record notes the Veteran's history of knee injury during service in approximately 1994 or 1995, when he fell and hit his knee on a rock and twisted his knee; the assessment was chronic right knee pain.  A December 2002 record indicates that x-rays show mild degenerative changes of the right knee.  A January 2003 nutrition record notes the Veteran's report that he was not exercising due to orthopedic problems, to include knee pain.  Records dated in February 2003 note bilateral and right knee pain, as well as locking pain that results in immobility.  The report of a May 2003 VA examination notes a diagnosis of bilateral knee osteoarthritis with chondromalacia patella.  The examiner opined that upon review of the claims file he found " NO new documentary, historical or objective clinical, radiographic evidence (as defined by 38 CFR, 3.156) to support or suggest causal relationship" between the current knee conditions and those injuries sustained in service.  The examiner concluded that the more likely etiology for the Veteran's current conditions included chronic obesity and deconditioning.  

Since the July 2004 Board decision, additional evidence has been received, including VA outpatient treatment records, a VA examination report and opinion, statements from the Veteran, and a transcript of the Veteran's testimony at a hearing before the Board.  In particular, during a May 2013 hearing before the Board, the Veteran testified that although his service treatment records show an initial knee injury in 1996, he first injured his knees in service in August 1995, when he jumped off the back of a five ton truck.  He further asserted that in addition to completing five jumps in airborne school, he also ran with heavy gear and participated in mandatory road marches, to include an 18 mile march while carrying 50 pounds of weight.  He also noted that subsequent to discharge from service, he did not have any medical insurance, so he did not seek treatment for his bilateral knee pain until 2002, when he went to the VA Medical Center (VAMC) in Kerrville, Texas.  

Significantly, in an August 2012 opinion, the VA examiner concluded that upon examination of the Veteran and review of his history of repeated traumas during service, to include falls during training, that the current bilateral knee arthritic changes (diagnosed as osteoarthritis by x-ray) were "possibly connected to a history of traumas throughout training."     

The August 2012 VA examination report and opinion suggesting that the Veteran's current bilateral knee osteoarthritis is possibly related to his active is new evidence because it was not of record at the time of the July 2004 Board decision.  In addition, it is material, as it raises a reasonable possibility of substantiating the Veteran's claim for service connection.  

The Veteran's claim was denied by the Board in July 2004 because there was no medical evidence linking the Veteran's current bilateral knee disorder to his active service.  The August 2012 opinion from the VA examiner indicates that the Veteran's bilateral knee disorder is possibly the result of his inservice traumas.  As this evidence raises a reasonable possibility of substantiating the Veteran's claim, the Board concludes that the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a bilateral knee disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Shade, 24 Vet. App. at 118 (finding that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low").  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral knee disorder, is reopened, and to this extent only, the appeal is granted.


REMAND

The May 2003 and August 2012 VA examinations are the only evidence of record wherein the etiology of the Veteran's bilateral knee disorder was addressed.  The Board finds that the May 2003 VA examiner's opinion was in significant part, based upon a legal conclusion, not a medical conclusion, with no elaboration as to how that opinion was reached.  Further, such opinion was not based upon an accurate assessment of the record, as the examiner failed to discuss all of the relevant post-service evidence of record, to include VA outpatient treatment records dated in September 2002 through February 2003, which show the Veteran's consistent report of bilateral knee pain since active service.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Similarly, the examiner's opinion, that the Veteran's bilateral knee arthritic changes were "possibly connected to a history of traumas throughout training," is too speculative to be relied on.  Moreover, the examiner failed to provide any rationale for the opinion rendered.  See Stefl, 21 Vet. App. at 124. 

The Board finds that the evidence of record is otherwise insufficient for purposes of determining service connection.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990). 
In this regard, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Accordingly, an additional medical opinion addressing the etiology of the Veteran's current bilateral knee disorder is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition, during a May 2013 hearing before the Board, the Veteran asserted that he sought ongoing treatment for his bilateral knee disorder at the VAMC in Kerrville, Texas.  The most recent VA outpatient treatment record of record is dated in October 2009.  Therefore, the RO must obtain the Veteran's complete VA outpatient treatment records dated in October 2009 to the present, and associate them with the record.  38 C.F.R. § 3.159 (c) (2).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for entitlement to service connection for a bilateral knee disorder.  Regardless of the Veteran's response, the RO must obtain the Veteran's complete VA outpatient treatment records dated in October 2009 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The claims file and all electronic records must be made available to the August 2012 VA examiner, and the examiner must specify in the examination report that these records have been reviewed.  If the examiner who conducted the August 2012 examination is unavailable, an appropriate VA examiner must be directed to provide the supplemental finding to the August 2012 VA examination.  If the VA examiner determines another examination is necessary to provide the finding, an examination must be scheduled.  

Following review of the service and post-service medical records, and with consideration of the Veteran's statements and his history of inservice knee pain and injuries, the examiner must state whether the Veteran's current bilateral knee disorder, namely, osteoarthritis, is   related to the Veteran's active military service.  In providing the opinion, the examiner must comment on an August 1996 service treatment record, which notes the Veteran's report of right knee pain for the past 48 hours due to injuring his knee on a rock; x-rays were negative for fracture and the assessment was a probable contusion.  The examiner must comment on a September 1997 record that notes the Veteran's report of right knee pain for the past six days as a result of falling on his knee during a run; examination revealed mild swelling above the patella and the assessment was possible patellar tendonitis and a right knee contusion.  The examiner must comment on an October 1997 record that notes the Veteran's report of injuring his knees during a field exercise as result of tripping and hitting his knees on the rocky ground.  The examiner must also comment on the report of a February 1998 separation physical examination, which includes the Veteran's comment that he injured his knees during a field exercise in October 1997, when he fell and hit his knees on the ground; clinical examination revealed normal lower extremities.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

3.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

4.  After completing the above actions, the RO must readjudicate the Veteran's claim, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If the benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


